IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

IAN MICHAEL ZANE                     NOT FINAL UNTIL TIME EXPIRES TO
DICKINS,                             FILE MOTION FOR REHEARING AND
                                     DISPOSITION THEREOF IF FILED
      Appellant,
                                     CASE NO. 1D14-2899
v.

STATE OF FLORIDA,

     Appellee.
_________________________/

Opinion filed October 1, 2015.

An appeal from the Circuit Court for Baker County.
Mark W. Moseley, Judge.

Nancy A. Daniels, Public Defender, David A. Davis, Assistant Public Defender,
Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Kathryn Lane, Assistant Attorney General,
Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., THOMAS and RAY, JJ., CONCUR.